Citation Nr: 1230992	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-10 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for degenerative arthritis of the right hip.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran had active service, with an honorable discharge, from August 1964 to May 1980.  He had additional service from May 1980 to April 1986, but was discharged from this period of service with a "bad conduct" discharge.  A May 1988 administrative decision ruled that the most recent discharge was a bar to VA benefits and that the Veteran was not entitled to benefits for any disability determined to be incurred during the period of service from May 1980 to April 1986.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which declined to reopen the Veteran's claim of entitlement to service connection for degenerative arthritis of the right hip.

The appeal was remanded for additional evidentiary development in January 2012.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its January 2012 remand, the Board noted that the Veteran had identified treatment at a Little Rock VA facility in April 1994.  Among other things, the Board directed that records of the identified treatment be sought.  

The record reflects that the AMC requested records from the Central Arkansas Healthcare System in January 2012.  The address to which this request was forwarded was for the John L. McLellan Veterans Memorial Hospital in Little Rock.  The AMC subsequently received records from that facility in May 2012.  Those records are dated from May to June 1994, and indicate that the Veteran was hospitalized for alcohol dependence at John L. McLellan Veterans Memorial Hospital.  A supplemental statement of the case was issued in June 2012.

In June 2012 the Veteran contacted VA and indicated that he had been treated at the North Little Rock VA Medical Center and requested that the identified April 1994 records be sought from that facility.

The Board takes judicial notice of the fact that there are two VA medical centers in Little Rock, Arkansas, the above noted John L. McLellan Veterans Memorial Hospital in Little Rock as well as the Central Arkansas Healthcare System Eugene J. Towbin Healthcare Center, in North Little Rock.  The Veteran has clarified that the April 1994 treatment took place at the North Little Rock facility.  

It is unclear to the Board whether the AMC's request to the John L. McLellan Veterans Memorial Hospital in Little Rock, but not to the Eugene J. Towbin Healthcare Center, would result in receipt of the identified April 1994 records.  As such, the Board concludes that an additional request, to the North Little Rock facility, should be made for the identified April 1994 records.

A remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

In light of the above discussion, the Board has determined that additional development is required.  Accordingly, the case is REMANDED for the following action:

1.  Request all treatment records from the Central Arkansas Healthcare System Eugene J. Towbin Healthcare Center, in North Little Rock for the period of April 1994.  

If the AMC is unable to secure any identified records, it must notify the appellant and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify her that she is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011).

2.  Upon completion of the above action, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


